Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has amended claims 1-3 and 5  as follows:

    PNG
    media_image1.png
    678
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    743
    media_image2.png
    Greyscale

The examiner has searched the patent literature and non-patent literature for a structure with an inorganic (e.g., gold, silicon, or metal) core and a cholesterol-oligonucleotide adsorbed/physiosorbed thereto.  The examiner was not able to discover such a structure.  Therefore, the examiner concludes the instant claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 7-9, 13, 15, 17-19, 21, 53, 74, 76, 90, 96 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633